Citation Nr: 0519663	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-16 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder as 
a result of exposure to herbicides.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

5.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for PTSD. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968 and from May 1969 to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of entitlement to service connection for PTSD, 
service connection for a psychiatric disorder other than 
PTSD, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  Neither chronic obstructive pulmonary disease (COPD) nor 
bronchitis is included in the list of presumptive diseases 
concerning exposure to herbicides.

4.  There is no medical evidence indicating that the veteran 
has a lung disorder as a result of service. 

5.  There is no medical evidence indicating that the veteran 
has arthritis as a result of service.

6.  There is no medical evidence indicating that the veteran 
has a deviated septum as a result of service.

7.  An unappealed July 1992 rating decision denied service 
connection for PTSD on the basis that no verified stressor 
supported the diagnosis.

8.  The evidence received since the July 1992 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD. 


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 
(2004).

2.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  A deviated septum was not incurred in or aggravated by 
service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  The July 1992 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

5.  The additional evidence presented since the July 1992 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a lung 
disorder, arthritis, and a deviated nasal septum.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in October 1998, August 1999, and November 1999; a statement 
of the case (SOC) issued in November 1999; a supplemental 
statement of the case (SSOCs) issued in December 2002; as 
well as letters by the RO dated in May 1999 and February 
2002.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  As will be discussed below, 
the Board finds that VA examinations concerning the veteran's 
claims for service connection for a lung disorder, arthritis, 
and a deviated nasal septum are not necessary to fairly 
adjudicate these claims.  

With respect to whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD, 
the VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A  § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Lung Disorder

The veteran claims that he suffers from a lung disorder as a 
result of exposure to herbicides while serving in Vietnam.  
The evidence shows that the veteran has a current diagnosis 
of COPD and bronchitis.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases may be presumed to have 
been incurred in service if manifest to a compensable degree 
(10 percent) within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R.     § 3.309(e).  

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, the record shows that the veteran currently has 
diagnoses of COPD and bronchitis.  The record also reflects 
that he served in the Republic of Vietnam during the Vietnam 
era.  However, neither COPD nor bronchitis is included in the 
list of diseases for which the Secretary of Veterans Affairs, 
under the Authority of the Agent Orange Act of 1991, has 
determined are associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era. See 61 Fed. 
Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
Consequently, service connection for COPD and bronchitis on a 
presumptive basis as a result of Agent Orange exposure is not 
warranted.

Service connection, therefore, can only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's COPD and bronchitis are related 
to his period of service, to include any Agent Orange 
exposure therein).  However, no such evidence has been 
submitted. 

The veteran's service medical records include an August 1967 
radiological examination report which shows small calcified 
nodules in both lungs, with no active disease found.  In 
October 1967, the veteran was treated for an upper 
respiratory infection.  Radiographs performed in January 1971 
revealed numerous old granuloma disease.  A January 1972 
radiograph report noted that no active lung disease had been 
present since January 1971.  Findings revealed old granulomas 
in both lung fields.  The veteran's separation physical in 
November 1974 made no reference to respiratory problems. 

The veteran was diagnosed with COPD and bronchitis many years 
after service.  A diagnosis of bronchitis was first noted in 
an February 1990 VA outpatient treatment record.  Radiographs 
performed in June 1999 noted a diagnosis of COPD with 
calcified granulomas bilaterally.  At a VA examination in 
June 1999, the examiner noted the veteran's three pack-a-day 
history since the age of 15.  A pulmonary function study 
performed at that time revealed mild obstructive deficit with 
no bronchodialator response.  The examiner concluded with a 
diagnosis of COPD and chronic bronchitis.  VA outpatient 
treatment records dated throughout the 1990's until 2003 show 
periodic treatment for COPD and bronchitis.  However, none of 
these records includes a medical opinion concerning the 
etiology or date of onset of these disorders, to include 
exposure to herbicides in service.  Thus, no medical evidence 
indicates that the veteran's COPD and bronchitis are related 
to service.  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a lung disorder.  In sum, the veteran's 
service medical records show no chronic respiratory disorder.  
Moreover, COPD and bronchitis were first diagnosed many years 
after service, and no medical evidence indicates that either 
disorder is related to service, to include exposure to 
herbicides while serving in Vietnam.  

In denying the veteran's claim, the Board finds that a VA 
examination is not necessary to determine whether his COPD 
and bronchitis are related to service. VA is obligated to 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the Board finds that a current VA examination is not 
necessary to determine whether the veteran's lung disorders, 
which were first diagnosed approximately 16 years after 
service, are related to service.  An examiner could do no 
more than review the evidence and record the veteran's 
history, which would not constitute medical nexus evidence 
given the facts of this case.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Accordingly, remanding the case to 
afford the veteran an additional medical examination would 
only result in unnecessarily imposing an additional burden on 
VA with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

Indeed, the only evidence of a relationship between the 
veteran's lung disorders and his period of military service 
is the veteran's own lay statements.  However, since the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a medical 
opinion as to either the cause or diagnosis of a respiratory 
disorder, his statements are of no probative value in this 
regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
See also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lung disorder.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.

III.  Arthritis

The veteran is seeking service connection for arthritis.  He 
claims that he suffers from some form of systemic arthritic 
condition due to malnutrition as a result of his service-
connected disability involving residuals of dental trauma and 
loss of alveoli.  For the reasons that follow, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

The Board notes that a disability which is proximately due to 
or results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO denied the veteran's claim of entitlement to service 
connection for arthritis on the basis that this disability 
existed prior to service but was not aggravated in service.  
The Board disagrees, as no medical evidence shows that the 
veteran had arthritis prior to service.  The veteran's July 
1966 entrance examination report noted that the veteran 
suffered a bout of rheumatic fever at the age of four.  
However, this report made no reference to any pathology 
involving the joints, to include arthritis or rheumatism.  
Indeed, none of the veteran's service medical records reveal 
any complaint, treatment, or finding concerning joint 
pathology, to include rheumatism.  

Moreover, the veteran was first diagnosed with joint 
pathology many years after service.  An April 1989 VA 
outpatient treatment record noted the veteran's complaints of 
low back pain with radiation down the left lower extremity.  
X-rays at that time revealed no evidence of any vertebral 
pathology.  A November 1989 entry attributed the veteran's 
back pain to a muscular strain/sprain.  Radiographs performed 
in June 1999 revealed degenerative changes in the lumbar 
spine from L4 to S1.  

The veteran was afforded VA orthopedic examinations in June 
and July of 1999, at which time he reported pain in his 
lumbar spine, right knee, and left hip.  Radiographs revealed 
degenerative disc disease of the lumbar spine from L4-S1, as 
well as a herniated disc at L5 with disc bulging at L3-4.  
However, no other joint pathology was noted, including the 
veteran's knees, hips, and shoulders.  The examiners also did 
not include a medical opinion concerning the etiology or date 
of onset of the veteran's lumbar disc disease. 

VA outpatient treatment records dated from 2001 to 2003 show 
periodic treatment for osteoporosis.  Osteoporosis is defined 
as a "reduction in the amount of bone mass, leading to 
fractures after minimal trauma."  Dorland's Illustrated 
Dictionary, 1200 (27th ed. 1994)).  However, none of these 
records indicates that the veteran suffers from arthritis 
which had its onset either in service or during the one-year 
presumptive period after service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis.  
Arthritis was not shown either in service or during the one-
year presumptive period after service.  In fact, joint 
pathology of the lumbar spine was first diagnosed in 1999, 
approximately 25 years after the veteran's separation from 
active duty.  In addition, no medical opinion indicates that 
this disorder had its onset in service or during the one-year 
presumptive period, nor has this disorder been medically 
linked to malnutrition due to the veteran's service-connected 
dental trauma with loss of alveoli.  Despite the veteran's 
statements that he suffers from arthritis as a result of his 
service-connected dental trauma, his statements alone are 
insufficient to prove his claim.  See Grottveit and Espiritu, 
both supra.

The Board finds that a VA examination is not necessary to 
determine whether he suffers from arthritis as a result of 
service or his service-connected dental trauma.  Since the 
veteran's degenerative changes of the lumbar spine were first 
diagnosed many years after service, with no indication that 
this condition is related to service or to a service-
connected disability, remanding the case to afford the 
veteran an additional medical examination would only result 
in unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is denied.

IV.  Deviated Septum

The veteran claims that he fractured his nose in a motor 
vehicle accident while on active duty which resulted in a 
deviated nasal septum.  After reviewing the record, however, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a deviated septum. 

The veteran's service medical records show that he sustained 
a possible cerebral concussion and laceration of the scalp in 
a motor vehicle accident in November 1971.  The veteran 
sustained other injuries to his skull while on active duty as 
a result of a fight in September 1971 as well as several 
episodes in which he passed out.  However, it does not appear 
that the veteran broke his nose at any time in service.  The 
November 1974 separation examination report also made no 
reference to a broken nose or to nasal problems.  

The only evidence concerning a deviated septum is a May 1990 
VA outpatient treatment record which notes that the veteran 
had a nasal septum deviation (NSD) to the left side.  An 
August 1990 entry also noted a septal deviation.  However, 
these records do not include a medical opinion concerning the 
etiology or date of onset of the veteran's deviated septum.  
Subsequent medical records, including a June 1999 VA 
respiratory examination report, made no reference to a 
deviated nasal septum.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a deviated nasal 
septum.  Although the evidence shows that the veteran had a 
deviated nasal septum in 1990, it is unclear that this 
condition current exists.  In Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997), the Court held that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability. Since there is no evidence that the 
veteran has had a deviated septum since 1990, the claim must 
be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

In any event, even assuming for discussion purposes that the 
veteran currently has a deviated nasal septum, there is no 
medical evidence that this condition is related to service.  
The veteran's service medical records made no reference to a 
broken nose or to problems with the veteran's nasal passages.  
In particular, the service medical records documenting the 
veteran's injuries from a motor vehicle accident in November 
1971 made no reference to a broken nose, as alleged by the 
veteran.  Also, the VA clinicians who documented this 
condition in 1990, approximately 16 years after the veteran's 
separation from service, did not offer an opinion concerning 
the etiology or date of onset of this condition. 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a deviated nasal septum. Despite the 
veteran's statements that he suffers from a deviated nasal 
septum as a result of a broken nose in service, his 
statements alone are insufficient to prove his claim.  See 
Grottveit and Espiritu, both supra.  Accordingly, the appeal 
is denied.

V.  PTSD

The veteran is ultimately seeking service connection for 
PTSD.  Service connection for PTSD requires the following 
three elements: [1] a current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), [2] 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and [3] medical evidence of a 
causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim of entitlement to service connection for posttraumatic 
stress disorder will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  The term "combat" 
is defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO initially denied service connection for 
PTSD in an unappealed July 1992 rating decision on the basis 
that the record did not contain evidence of a verified 
stressor to support the diagnosis.  The evidence at that time 
included the veteran's service personnel records, service 
medical records, VA treatment records, and a VA psychiatric 
examination report.  

A review of these documents reveals the following.  The 
veteran's service personnel records show that he served in 
Vietnam from July 1967 to July 1968, where he served as a 
cook.  His DD Form 214 does not show that he was awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  

The veteran's service medical records show that he was seen 
for psychiatric problems on several occasions.  In August 
1966, the veteran was seen after passing out.  After 
regaining consciousness, he expressed his dislike for 
authority and indicated that he felt "he can't make it."  
The examiner noted that the veteran appeared hostile.  The 
veteran passed out again in 1968, which he attributed to 
thoughts surrounding his father's death.  No psychiatric 
diagnosis was provided. 

In January 1970, the veteran was seen following an episode in 
which he stopped breathing.  The diagnostic impression was 
alcohol intoxication and hysterical behavior.  The veteran 
was seen again in February 1970 in an apparent hysterical 
state.  He became completely conscious and alert after being 
aroused with ammonia.  He reported being nervous his entire 
life but that he had experienced increased anxiety since 
coming to Vietnam.  He reported a long history of black-out 
episodes when becoming nervous and being around people.  
Objectively, the veteran appeared alert, oriented, and 
cooperative.  The clinician noted that he was hypersensitive 
and had a low self esteem.  No evidence of neurosis or 
psychosis was present.  The diagnostic impression was 
conversion reaction.  Treatment records dated in February 
1970 also noted that the veteran had been prescribed Lithium 
and Valium.  

Evidence developed after service revealed continued 
psychiatric treatment.  In September 1982, the veteran was 
brought to a VA hospital by police after threatening to kill 
himself and passing out.  The veteran stated that he had been 
depressed for a number of years.  The diagnoses included 
antisocial personality disorder and substance abuse. 

At a February 1992 VA psychiatric examination, the veteran 
reported that he served as a cook in Vietnam, pulled 
perimeter guard duty, was in a combat zone, saw a lot of 
bombing, and witnessed a friend get killed in a bathroom near 
the kitchen where he was working.  Based on these stressors, 
as well as findings from a mental status examination, the 
examiner diagnosed the veteran with PTSD and major 
depression. 

In a March 1992 letter, the RO requested that the veteran 
provide a complete detailed description of the specific 
traumatic incidents, including the dates and places the 
incidents occurred, the unit to which he was assigned, and 
the names of any casualties.  The veteran failed to respond 
to this request. 

The RO thus denied the veteran's claim in July 1992 on the 
basis that the evidence of record did not show a verified 
stressor to support the diagnosis of PTSD.  The veteran was 
notified in a July 1992 letter of the denial of his claim and 
of his appellate rights.  The veteran initiated an appeal of 
this decision by filing a notice of disagreement in July 
1992.  However, after the RO issued a statement of the case 
in August 1992, the veteran failed to perfect his appeal by 
filing a timely substantive appeal.  Therefore, the July 1992 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In March 1998, however, the veteran attempted to reopen his 
claim for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in March 
1998, only the former version of the regulation is 
applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Since the July 1992 final decision, the veteran has submitted 
additional statements concerning his alleged in-service 
stressors, one of which lists specific dates and locations.  
In a statement submitted in November 1999, the veteran stated 
that he shot and killed a Vietcong while guarding the 
perimeter.  He indicated that this incident occurred at light 
infantry headquarters in Chu Lai in July 1967.  He also 
indicated that his unit came under enemy attack at Long Binh 
in the later part (November or December ) of 1968, at which 
time a friend of his was killed in the latrine. 

The Board finds this evidence to be new, as it was not of 
record at the time of the July 1992 rating decision and is 
not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether a stressor actually occurred.  
Although neither stressor has been verified, the veteran has 
provided sufficient details so that the appropriate agency 
can attempt to verify these incidents.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the July 1992 rating decision; thus, the 
claim of entitlement to service connection for PTSD must be 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to comply with the Veterans Claims 
Assistance Act of 2000.  




ORDER

Service connection for a lung disorder as a result of 
exposure to herbicides is denied.

Service connection for arthritis is denied.

Service connection for a deviated septum is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and, to this extent 
only, the appeal is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims involving service 
connection for PTSD, service connection for a psychiatric 
disorder other than PTSD, and entitlement to a TDIU.  

As noted above, the veteran submitted a statement concerning 
his alleged in-service stressors in Vietnam which appear 
capable of being verified.  In particular, the veteran stated 
that he shot and killed a Vietcong while guarding the 
perimeter.  He indicated that this incident occurred at light 
infantry headquarters in Chu Lai in July 1967.  He also 
indicated that his unit came under enemy attack at Long Binh 
in the later part (November or December) of 1968, at which 
time a friend of his was killed in the latrine.  

However, the claims file reflects that no attempt has been 
made to verify these incidents.  Accordingly, after first 
giving the veteran another opportunity to provide specific 
information about these claimed in-service stressors, the RO 
should (regardless of whether the veteran responds) attempt 
to independently verify the occurrence of the claimed 
stressors through the United States Armed Services Center for 
Unit Records Research (CURR).  See 38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(c).  In doing so, the RO is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi, 10 Vet. App. at 311.  The records need 
only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See Pentecost, 16 Vet. App. at 128-129.

Thereafter, the RO should arrange for the veteran to undergo 
VA psychiatric examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD before the claim 
can be considered on the merits.  

The Board points out that, even if none of the claimed in-
service stressors are verified, a VA psychiatric examination 
should be scheduled to determine whether the veteran suffers 
from a psychiatric disorder other than PTSD as a result of 
service.  As noted above, the veteran was treated for 
psychiatric problems in service and is currently being 
treated for bipolar disorder.  A medical opinion concerning 
the likelihood that his current psychiatric disorder is 
related to service would be helpful before adjudicating this 
claim. 

Finally, the Board notes that the veteran's TDIU claim is 
inextricably intertwined with his claims for service 
connection for PTSD and for a psychiatric disorder other than 
PTSD.  Since the veteran does not presently meet the 
percentage requirements for a total disability rating, any 
grant of service connection may bear significantly on his 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  
Therefore, the veteran's TDIU claim must be referred back to 
the RO for adjudication after the requirements of this remand 
have been met.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressors that led to his PTSD.  
Such information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each of 
the events in question.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.

The RO should also ask the veteran if he 
is in receipt of benefits from the Social 
Security Administration (SSA).  If the 
veteran is in receipt of such benefits, 
the RO should ensure that a request for 
any SSA determination as well as related 
medical records is made, and such records 
associated with the evidence of record. 

2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressor(s).  The RO should 
forward to the CURR entity all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
CURR's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by CURR.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  

If any of the claimed stressors have been 
verified, the examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  

If the examiner determines that the 
veteran suffered from a psychiatric 
disorder other than PTSD, the examiner 
should state whether it is at least as 
likely as not (50 percent probability or 
greater) that it is related to service.  
In providing this opinion, the examiner 
should specifically comment on the 
veteran's psychiatric treatment in 
service. 

Finally, the examiner should comment on 
the degree the veteran's psychiatric 
disabilities interfere with his ability 
to secure and maintain gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

5.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for PTSD and for a psychiatric 
disorder other than PTSD, as well as the 
claim of entitlement to a TDIU.  If any 
claim continues to be denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted and the reasons for 
the decision. The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


